Case 1:16-cv-00430-CBA-ST Document 99-2 Filed 02/23/21 Page 1 of 3 PagelD #: 1592

 

NEWYORK | South Beach
gromxi. | Psychiatric Center
ANDREW M. CUOMO ANN MARIE T. SULLIVARL MD. ROSANWNE GAYLOR, M.D.
(overnor Commissioner Executive Director

Anthony J. Lamberti

Attorney for Petitioner

900 South Avenue

Staten Island New York 10314

September 17, 2015
RE: Black Joanne
DOB: 11/14/56

Dear Mr. Lamberti,

In response to your request, please be advised that the Visitors Logs parts one and two are
the only visitors logs for the Admission 11/18/13 to Discharge 10/28/14 for the above-named.

REDISCLOSURE STATEMENT:
This information has been disclosed to you from confidential records which are protected by state law.
State law prohibits you from making any further disclosure of this information without the specific
written consent of the person to whom it pertains, or as otherwise permitted by law. A general
authorization for release of medical or other information is not sufficient authorization for further
disclosure. Any unauthorized further disclosure would be in violation of state law and may result in a
fine or jail sentence or both.

ry truly yours,

eet aldoniado

Correspondence Secretary

A FACILITY OF THE OFFICE OF MENTAL HEALTH

777 Seaview Avenue, Staten Island. NY 10305 | (718) 667-2709 | Fax: (718) 667-2344 | omh.ny.gov

 
Case 1:16-cv-00430-CBA-ST Document 99-2 Filed 02/23/21 Page 2 of 3 PagelD #: 1593

NEWYORK | South Beach

i ™ | Psychiatric Center

ANDREW M, CUOMO ANN MARIE T. SULLIVAN, M.D. ROSANNE GAYLOR, M.D,
Governor Commissioner Executive Director

Anthony J Lamberti
Attorney for Petitioner
900 South Avenue
Staten Island, NY 10314

September 15, 2015

RE: Black Joanne
DOB: 11/14/56

Dear Mr. Lamberti,

In response to your request, enclosed is: Visitors Log for the above-named. Page one of two.

EEE aaa Se en a ET _ |Unit/Location [Category |

  

yy 1
oL2nhmst Waldner
Gocacl Maldonado a
Correspondence Secretary

A FACILITY OF THE OFFICE OF MENTAL HEALTH

77? Seaview Avenue, Staten Island. NY 10305 [| (718) 667-2709 | Fax: (718) 667-2344 | omh.ny.gov

 
Case 1:16-cv-00430-CBA-ST Document 99-2 Filed 02/23/21 Page 3 of 3 PagelD #: 1594

NEWYORK | South Beach

iL “™ | Psychiatric Center
ANDREW M, CUOMO ANN MARIE T. SULLIVAN. M.D. ROSANNE GAYLOR, M.D. ,
Governor Commissioner Executive Director

Anthony J Lamberti
Attorney for Petitioner
900 South Avenue
Staten Island , NY 140314

September 15, 2015
RE: Black Joanne
DOB: 11/14/56

Dear Mr. Lamberti,

  
 

In response to your request, enclosed is: Visitors Log for the above

{Raleeya sara aa
TEL

“named. Page two of two

     
 

 

fi EBLE Hi
This infermation has been disclosed to you from confidential records whi re Slate

    
  

     

 

amily/Visitor

 
     

pidery tet E web, <F Xie Beier
i p aKING Ne? GISIO b Twi apoune
wrill2n consent of the person to whom il pertains, or as Otherwise permitted by law, A general authorization for release of medical or ather information is not sufficient authorization for further disclosure,
Any unauthorized further disclosure would be in violation of stale law and may result in a fine or jail sentence or both.
truly Heat
ieaeonke Maldonado

Correspondence Secretary

A FACILITY OF THE OFFICE OF MENTAL HEALTH

¢?? Seaview Avenue, Staten Island, NY 10305 | (718) 667-2709 | Fax: (718) 667-2344 i omh.ay.gov
